 1   KIMBERLY A. DONOVAN (SBN 160729)
     kdonovan@gcalaw.com
 2   ROBERT ANDRIS (SBN 130290)
     RAndris@gcalaw.com
 3   GCA LAW PARTNERS LLP
     2570 W. El Camino Real, Suite 400
 4   Mountain View, CA 94040
     Telephone: (650) 428-3900
 5   Facsimile: (650) 428-3901
 6   Attorneys for Defendant
     SUNVALLEYTEK INTERNATIONAL, INC.
 7

 8   D. GREG BLANKENSHIP, (pro hac vice pending)               LAWRENCE D. KING (SBN 206423)
     gblankenship@fbflaw.com                                   lking@kaplanfox.com
 9   JEAN M. SEDLAK (SBN 267659)                               MARIO M. CHOI (SBN 243409)
     jsedlak@fbflaw.com                                        mchoi@kaplanfox.com
10   FINKELSTEIN, BLANKENSHIP,                                 KAPLAN FOX & KILSHEIMER LLP
     FREI-PEARSON & GARBER, LLP                                350 Sansome Street, Suite 400
11   445 Hamilton Ave., Suite 605                              San Francisco, CA 94116
     White Plains, New York 10601                              Telephone: (415) 772-4700
12   Telephone: (914) 298-3290                                 Facsimile: (415) 772-4707
13   Attorneys for Plaintiffs
     INES BURGOS and MONGKOL
14   MAHAVONGTRAKUL
15                                UNITED STATES DISTRICT COURT
16                             NORTHERN DISTRICT OF CALIFORNIA
17                                        OAKLAND DIVISION
18   INES BURGOS, and MONGKOL                           Case No. 4:18-cv-06910-HSG
     MAHAVONGTRAKUL, individually and on
19   behalf of other similarly situated individuals,    CLASS ACTION
20          Plaintiffs,
                                                        STIPLUATION AND ORDER TO
21                                                      EXTEND TIME TO RESPOND TO
     v.
22                                                      COMPLAINT
     SUNVALLEYTEK INTERNATIONAL,
     INC.,
23

24          Defendant.

25

26

27

28
                                                       -1-
     JT. STIP. AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT;
     CASE NO. 4:18-cv-06910-HSG
 1          Pursuant to Civil L.R. 6-1(a), Plaintiffs Ines Burgos and Mongkol Mahavongtrakul

 2   (hereinafter “Plaintiffs”), by and through its counsel of record and on behalf of Defendant

 3   Sunvalleytek International, Inc. (hereinafter “Defendant”), hereby stipulate as follows:

 4          WHEREAS, Plaintiffs served its Complaint for Damages and Injunctive Relief

 5   (hereinafter “Complaint”) on November 16, 2018;

 6          WHEREAS, Defendant currently has until December 7, 2018, to answer to respond to

 7   Plaintiffs’ Complaint;

 8          WHEREAS, Defendant has requested, and Plaintiffs have consented to an additional 35

 9   days for Defendant to answer or respond to the Complaint;

10          WHEREAS, the Court has set a Case Management Conference for February 12, 2019,

11   with the Case Management Conference Statement due on February 5, 2019;

12          WHEREAS, an additional 35 days for Defendant to answer or respond to the Complaint

13   will not alter the date of any event or any deadline already fixed by Court Order;

14          NOW THEREFORE IT IS HEREBY STIPULATED by and between the parties, through

15   their counsel, that Defendant shall answer or otherwise respond to Plaintiffs’ Complaint by

16   January 11, 2019.

17

18   Dated: December 7, 2018                           GCA LAW PARTNERS LLP
19

20
                                                       By: /s/ Kimberly A. Donovan
21                                                         Kimberly A. Donovan
22                                                         Attorneys for Defendant
                                                           SUNVALLEYTEK INTERNATIONAL,
23                                                         INC.
24

25

26

27

28
                                                    -2-
     JT. STIP. AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT;
     CASE NO. 4:18-cv-06910-HSG
     Dated: December 7, 2018                              FINKELSTEIN, BLANKENSHIP, FREI-
 1                                                        PEARSON & GARBER, LLP
 2

 3                                                        By: /s/ D. Greg Blankenship
                                                              D. Greg Blankenship
 4
                                                              Attorneys for Plaintiffs
 5                                                            INES BURGOS and MONGKOL
                                                              MAHAVONGTRAKUL
 6

 7
                                               ATTESTATION
 8
             I, Kimberly A. Donovan, am counsel for Defendant Sunvalleytek International, Inc. in
 9
     this action. I am the registered ECF user under whose name and password this STIPLUATION
10   AND [PROPOSED] ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT is being
11   filed. Pursuant to Civil Local Rule 5-1(i), I attest that the concurrence in the filing of this
12   document has been obtained from each of the other signatories.
13
     Dated: December 7, 2018                                 GCA LAW PARTNERS LLP
14
                                                             /s/ Kimberly A. Donovan
15
                                                                 Kimberly A. Donovan
16                                                              Attorneys for Defendant
                                                                SUNVALLEYTEK
17                                                              INTERNATIONAL, INC.
18

19

20   PURSUANT TO STIPULATION, IT IS HEREBY ORDERED that:

21           Defendant Sunvalleytek International, Inc. may have until January 11, 2019 to answer,
     plead, or otherwise respond to the Complaint for Damages and Injunctive Relief and that all
22
     remaining dates shall stay the same.
23

24   December 10, 2018                                   ___________________________________
                                                         Honorable Haywood S. Gilliam, Jr.
25                                                       United States District Court Judge
26

27

28
                                                      -3-
     JT. STIP. AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT;
     CASE NO. 4:18-cv-06910-HSG
